            Case 1:19-cv-01459-CCB Document 3 Filed 06/06/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

EARL M. WHEBY, JR.,                                  *

       Plaintiff                                     *        No.: 1:19-cv-01459-CCB

       v.                                            *

THE KEYW HOLDING CORPORATION, et al.*

       Defendants.                                   *


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Earl

M. Wheby, Jr. (“Plaintiff”), hereby voluntarily dismisses the above-captioned action (the

“Action”) with prejudice as to the Plaintiff only and without prejudice to the putative class.

Defendants have filed neither an answer nor a motion for summary judgment in the Action, and

no class has been certified.

Dated: June 6, 2019                                      GOLDMAN & MINTON, P.C.

                                               By:                  /S/
OF COUNSEL:                                              Thomas J. Minton (Bar No. 03370)
                                                         3600 Clipper Mill Road, Suite 201
RIGRODSKY & LONG, P.A.                                   Baltimore, MD 21211
300 Delaware Avenue, Suite 1220                          (410) 783-7575
Wilmington, DE 19801                                     tminton@charmcitylegal.com
(302) 295-5310
                                                         Attorneys for Plaintiff
RM LAW, P.C.
1055 Westlakes Drive, Suite 300
Berwyn, PA 19312
(484) 324-6800
